Citation Nr: 0914837	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, prior to December 1, 2006. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, since December 1, 2006.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.

4.  Entitlement to an effective date earlier than August 17, 
2005, for the grant of service connection for diabetes 
mellitus, type II. 

5.  Entitlement to a rating in excess of 10 percent for 
diabetic gastroparesis.

6.   Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1969. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the Veteran filed claims for service 
connection for diabetic peripheral neuropathy of his 
bilateral upper and lower extremities in correspondence 
received February 2007.  Although April 2007 VCAA notice was 
sent and a June 2007 VA examination was completed, these 
issues have not yet been adjudicated by the RO.  

Additionally, an April 2009 informal hearing presentation 
appears to be raising a claim as to the propriety of a 
reduction made in an October 2006 statement of the case with 
respect to the Veteran's increased rating claim for bilateral 
hearing loss.  This issue has not yet been adjudicated by the 
RO.  Moreover, a July 2007 claim for a total disability 
rating based on individual unemployability (TDIU) has not yet 
been adjudicated by the RO.  As such, these claims are 
referred to the RO for further consideration.

The issues of entitlement to an increased rating for diabetic 
gastroparesis, and for service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus type II, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire time on appeal, the Veteran's bilateral 
hearing loss has been manifested by an average pure tone 
decibel loss of 63.75 decibels in the right ear with speech 
recognition of 88 percent (Level III hearing loss); and an 
average pure tone decibel loss of 67.5 decibels in the left 
ear with speech recognition of 86 percent (Level VI hearing 
loss). 

2.  Diabetes mellitus, type II, requires a restricted diet 
and oral hypoglycemics; regulation of activities and the need 
for insulin have not been shown.

3.  The Veteran served in the Republic of Vietnam in the 
Vietnam era and separated from active duty in July 1969.

4.  A claim seeking service connection for diabetes mellitus 
was received on August 17, 2005, many years after discharge 
and more than one year after the effective date of 
liberalizing legislation authorizing presumptive service 
connection for Type II diabetes in Vietnam veterans based on 
exposure to herbicides.

5.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for diabetes mellitus, type II, prior to 
the Veteran's claim filed on August 17, 2005.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2006, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.159 (as amended), 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2008).

2.  Since December 1, 2006, the criteria for a rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.159 (as amended), 4.85, 4.86, DC 
6100 (2008).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159 (as amended), 4.1, 4.3, 4.7, 4.119, DC 7913 (2008).

4.  The criteria for an effective date earlier than August 
17, 2005, for the grant of service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 5101(a), 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.114, 3.151, 3.157, 3.155, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  



I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hz).  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel (db) loss based on the 
pure tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 db or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 db or less at 1,000 Hz, and 70 db or more at 2,000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The Veteran is claiming entitlement to increased ratings for 
his bilateral hearing loss. Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a procedural matter, in August 2005, the Veteran filed a 
claim for an increased rating for hearing loss.  At the time, 
he had been rated at 10 percent disabling since 1989.  In 
December 2005, he underwent a VA audiology examination.  In 
May 2006, the RO increased his rating to 20 percent effective 
August 2005.  He disagreed.  

In an October 2006 statement of the case, the RO informed him 
that his hearing loss evaluation was being reduced to 10 
percent effective December 2006 because the May 2006 rating 
decision incorrectly applied the provisions of 38 C.F.R. 
§ 4.86(b).  Because there was no reduction in his overall 
combined evaluation or his monthly compensation payment, the 
provisions of 38 C.F.R. § 3.105(e) were not for application.  
See VAOPGCPRES 71-91.  He disagreed with the rating for his 
hearing loss.  Therefore, the Board will consider whether a 
higher rating is warranted prior to and since December 2006.

In point of fact, the Veteran has only undergone one VA 
examination during the appeal period.  Specifically, he 
underwent a VA audiological examination in December 2005.  He 
has not alleged that his hearing loss has worsened since this 
examination.  This examination revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
90
100
LEFT
25
30
75
75
90

On the basis of the evidence shown above, his puretone 
average for the right ear was recorded as 63.75.  His 
puretone average for the left ear was recorded as 67.50.  
Speech recognition was 88 percent for the right ear and 86 
percent for the left ear.  He was diagnosed with bilateral 
sensorineural hearing loss.  

Applying the findings of the December 2005 VA examination to 
the rating criteria for hearing impairment prior to December 
2006, the Board finds that the criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss have not been 
met.  Considering that the Veteran's right ear manifests an 
average puretone threshold of 63.75 db, with a 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows his right ear hearing loss to be Level III 
impairment.  

Moreover, considering that the Veteran's left ear manifests 
an average pure tone threshold of 67.5 db, and 86 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the Veteran's left ear hearing loss to be that of 
Level III impairment.  

However, because his left ear shows an exceptional pattern of 
hearing impairment under Table VIA, it can be categorized as 
a Level V hearing loss.  This Roman numeral is then elevated 
to Level VI hearing loss. 38 C.F.R. 4.86(b) (2008).  Applying 
these results to Table VII, a rating in excess of 20 percent 
is not warranted prior to December 2006.

Similarly, applying the results of the December 2005 VA 
examination to the rating criteria for hearing impairment, 
the Board finds that the criteria for an initial evaluation 
in excess of 10 percent for bilateral hearing loss have not 
been met for the period since December 2006.  In essence, the 
December 2005 VA examination report reflects a 10 percent 
rating, but no higher, for any of the time period on appeal.  

The Board acknowledges the Veteran's various letters 
describing his hearing loss, and how it impacts his daily 
life.  However, the Board is limited in evaluating hearing 
loss to the mechanical application of the rating schedule 
under the specified testing methods.  

The 20 percent rating prior to December 2006 and 10 percent 
rating since accurately reflects his disability picture as 
contemplated under the VA rating criteria.  The evidence has 
taken into consideration an exceptional pattern of hearing 
loss for the left ear which has allowed for a higher rating 
via application of 38 C.F.R. § 4.86(b).  

Diabetes Mellitus, Type II

The Veteran is claiming entitlement to an increased rating 
for diabetes mellitus, type II. The Board notes that he is 
appealing the initial disability rating assigned for his 
disability. As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Pursuant to DC 7913, a 20 percent evaluation is warranted for 
diabetes requiring insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet. A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities. 38 C.F.R. § 
4.119, DC 7913.

The Board finds that an evaluation in excess of 20 percent 
for diabetes mellitus is not warranted. Specifically, the 
treatment records reflect that the Veteran was placed on a 
restricted diet and prescribed Glipizide, an oral 
hypoglycemic agent, in an effort to control of his diabetes 
mellitus. 

However, the evidence fails to show that his diabetes 
mellitus requires regulation of activities or insulin. 
Regulation of activities means avoidance of strenuous 
occupational and recreational activities.  See 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913). Therefore, he has 
only met one of the three criteria for an increased rating 
for diabetes mellitus.

The Veteran has not set forth the assertion that his 
activities have been restricted as a result of his diabetes 
mellitus.  Moreover, the record reflects that he has, in 
fact, been encouraged to increase the frequency of his 
exercise.  For example, May 2005 and 2006 VA treatment notes 
reflect that he was encouraged to increase his activity.  

While the Veteran has been prescribed a restricted diet and 
an oral hypoglycemic in an effort to control his diabetes, he 
has not been prescribed insulin or limited physical activity, 
or advised to avoid recreational activities. Therefore, he 
does not meet the criteria for a rating in excess of 20 
percent for his diabetes mellitus.

With respect to all claims for increased ratings, the Board 
has also considered his written statements.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hearing loss and diabetes mellitus are not the type of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009). 

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the Veteran's assessment 
of the severity of his disabilities.  In sum, after a careful 
review of the evidence of records, the Board finds that the 
benefit of the doubt rule is not applicable and the appeals 
are denied. 

Further, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Specifically, he has not been hospitalized for hearing loss 
or diabetes and all his care is on an outpatient basis.  
Moreover, he has reported in an October 2006 VA examination 
that he stopped working in 1990 due to arthritis.  Hence, 
referral for consideration of an extra-schedular evaluation 
at this time under 38 C.F.R. § 3.321 (2008) is not warranted.  
Parenthetically, as noted above, the claim for a TDIU is 
referred to the RO for consideration and has not yet been 
adjudicated.  

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than August 17, 2005, for the grant of service 
connection for diabetes mellitus, type II, because the 
evidence shows he was diagnosed and treated for this 
condition prior to that date.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor. 38 U.S.C.A. § 5110(a) 
(West 2002). This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later. 
38 C.F.R. § 3.400 (2008).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs. See 38 C.F.R. § 3.816 
(2008); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  See 38 C.F.R. § 3.816(b)(1) 
(2008).  Covered herbicide diseases include Type 2 Diabetes, 
also known as type II diabetes mellitus or adult-onset 
diabetes.  38 C.F.R. § 3.816 (b)(2).  Under 38 C.F.R. § 
3.816, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a covered herbicide disease. See 38 
C.F.R. § 3.816.

The Veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era. He was discharged 
from active duty in July 1969 and has been diagnosed with 
diabetes mellitus, type II.  Therefore, he is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) 
and has a "covered herbicide disease" [i.e., diabetes 
mellitus] within the meaning of 38 C.F.R. § 3.816(b)(2). 
However, assignment of an earlier effective date under 38 
C.F.R. § 3.816 is not possible here, for the reasons 
discussed below.

In the present case, the Veteran was not denied compensation 
for diabetes mellitus between September 25, 1985, and May 3, 
1989. Likewise, he did not submit a claim for diabetes 
mellitus between May 3, 1989, and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides. See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed. Cir. 2002). Nor did he submit a claim of 
service connection for diabetes mellitus within one year of 
his separation from service in July 1969.

When the requirements under 38 C.F.R. § 3.816(c)(1) and 38 
C.F.R. § 3.816(c)(2) have not been met, as is the case here, 
the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. § 
3.816(c)(4).

The provisions of 38 C.F.R. § 3.114, implementing 38 U.S.C.A. 
§ 5110(g), state in pertinent part:

Where compensation is awarded or 
increased pursuant to a liberalizing law, 
the effective date of such award or 
increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
act or administrative issue.  38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative 
of VA within one year from the effective 
date of a liberalizing regulation, or at 
the request of the claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the liberalizing provisions.  38 
C.F.R. § 3.114(a)(1) (2008).

If a claim is reviewed on the initiative 
of VA more than one year from the 
effective date of a liberalizing 
regulation, benefits may be authorized 
for a period of 1 year prior to the date 
of the administrative determination of 
entitlement.  38 C.F.R. § 3.114(a)(2) 
(2008).

If a claimant requests review of his 
claim more than one year from the 
effective date of the liberalizing 
regulation, benefits may be authorized 
only for a period of one year prior to 
the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3) (2008).

The Board will now address the liberalizing law at issue in 
the present case. In this regard, the Agent Orange Act of 
1991, Public Law No. 102-4, codified at 38 U.S.C.A. § 1116 
(West 1991) and effective on February 6, 1991, liberalized 
the requirements for a grant of service connection in 
specific cases.  The Agent Orange Law, in effect, liberalized 
the law and created a presumption of service connection for 
veterans exposed to certain herbicides who developed diseases 
many years after service. As stated above, that presumption 
was extended to diabetes mellitus, type II, effective May 8, 
2001.

However, the Board finds that an earlier effective date is 
not warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit 
discussed the application of 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114 and stated, "the statutory authority to grant 
benefits one year prior to 'the date of the claim or 
administrative determination of entitlement' can only refer 
to those cases in which the [V]eteran had previously filed a 
claim which had been decided against the [V]eteran." Id. at 
1580 (emphasis added). 

The Federal Circuit further noted that the purpose of 
§ 5110(g) was to provide a one-year grace period, such as 
that allowed after service discharge or death, following the 
enactment of liberalizing laws for potential beneficiaries 
who would otherwise be penalized by not filing prompt post-
enactment claims. Id.  Given the foregoing, 38 C.F.R. § 3.114 
only applies in cases in which the claim was denied prior to 
the issuance of the liberalizing law or VA issue. 

Further, to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law and 
continuously thereafter to the date of claim or 
administrative determination of entitlement. 38 C.F.R. § 
3.114(a); see also VAOPGCPREC No. 26-97, 62 Fed. Reg. 63,604 
(1997). 

The Veteran does not meet the criteria of this provision, as 
the evidence of record does not show him to have been 
diagnosed with diabetes mellitus in May 2001 or that VA 
received his claim within one year of that date. In fact, a 
May 2005 VA treatment note indicated that he was not 
diabetic.  He was not started on an oral hypoglycemic agent 
until June 2005.  As discussed above, as there is no record 
of a prior claim having been denied, the other provisions of 
§ 3.114 are not applicable to the claim. Accordingly, an 
earlier effective date is not warranted pursuant to 38 C.F.R. 
§ 3.114.

Next, 38 C.F.R. § 3.400 provides that where the claim is 
received more than one year following service separation, as 
here, the effective date of an award is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).

As previously stated, the Veteran failed to submit a claim of 
entitlement to service connection for diabetes mellitus, type 
II, within one year from his separation from active duty. 
Therefore, assignment of an effective date back to the day 
following discharge is not warranted.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2008). A claim is a formal 
or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2008).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year after the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2008). See Norris v. West, 12 Vet. App. 413, 421 
(1999) (distinguishing between an original claim and a claim 
for increased rating, the latter of which may be initiated by 
a medical examination or hospitalization under 38 C.F.R. § 
3.157).

Here, the RO received the Veteran's application for 
compensation for diabetes mellitus on August 17, 2005. Thus, 
that date serves as the date of claim. Although the evidence 
of record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that August 17, 2005, the 
date selected by the RO, is the earliest possible effective 
date. 

Specifically, if the entitlement arose prior to August 17, 
2005, then the date of claim would be the later of the two, 
and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2). Any evidence showing that the entitlement 
occurred after August 17, 2005, would not entitle the Veteran 
to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to August 17, 2005, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date. In 
this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2008).

After reviewing the record, the Board concludes that there is 
no document submitted prior to August 17, 2005, indicating an 
intent to pursue a claim of entitlement to service connection 
for diabetes mellitus.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits. However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable. Here, 
the Veteran's August 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b).  

The Board has additionally considered the Veteran's April 
2009 argument, made through his representative, that VA 
medical records showed elevated fasting blood glucose levels 
as early as September 2003 and that a firm diagnosis of 
diabetes mellitus was provided in June 2005.  However, 
because he had not been granted service connection for 
diabetes mellitus, the mere receipt of medical records cannot 
be construed as an informal claim.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 
35 (1998).  

The law and regulations provide that the effective date of an 
award based on an original claim, as is the case here, shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (emphasis 
added).  Because his claim for service connection for 
diabetes mellitus was not received by the VA until August 17, 
2005, regardless of whether entitlement to compensation 
benefits arose at an earlier date, he is not entitled to an 
earlier effective date prior to August 17, 2005, as a matter 
of law.  

In sum, the presently assigned effective date of August 17, 
2005, is appropriate and there is no basis for an award of 
service connection for diabetes mellitus, type II, prior to 
that date. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to his earlier effective date claim, a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) was 
sent to the Veteran in October 2005, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

Moreover, his earlier effective date claim arises from his 
disagreement with the initial effective date assigned 
following a grant of compensation benefits.  Courts have held 
that, once a claim for benefits is granted, the claim is 
substantiated and additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA. Further, his claim for an 
increased rating for diabetes mellitus challenges the initial 
evaluation following the grant of service connection.  As 
such, no further notice is needed under VCAA.
 
With respect to the increased rating claims for bilateral 
hearing loss, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2005, prior to the RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish effective dates for the 
disability on appeal by correspondence dated in January 
2007.  Any questions as to the appropriate effective dates to 
be assigned are moot as the claims have been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in October 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims. 
Specifically, the October 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his disability had increased in severity, including 
statements from doctors and/or individuals who could describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  

Additionally, an October statement of the case (SOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to hearing loss.  
Based on the evidence above, he can be expected to understand 
what was needed to support his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claims.  Specifically, in his August 2005 
claim, he requested that his hearing be re-evaluated because 
it had gotten worse.  Further, at his December 2005 VA 
examination, he stated that he experienced difficulty 
understanding speech if the speaker was within a short 
distance from him, in groups/noisy situations, in the home 
environment, and while using the phone.  He additionally 
indicated that on occasion, although conversational speech 
may be sufficiently loud, he had difficulty understanding 
words.  He also reported that he often had to ask others to 
repeat themselves. 

In his November 2006 substantive appeal, he indicated that 
his hearing aids did not always help him and there are times 
when he can hardly hear anything. These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claims for an increased 
ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudications.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Next, a specific VA examination pertinent to his hearing loss 
was completed in December 2005.   Moreover, given that the 
outpatient treatment records contain sufficient information 
to evaluate his diabetes mellitus increased rating claim, a 
remand for a VA examination is not warranted. Further, 
medical examinations are not relevant as to the earlier 
effective date claim.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for bilateral hearing loss, 
prior to December 1, 2006, is denied. 

A rating in excess of 10 percent for bilateral hearing loss, 
since December 1, 2006, is denied. 

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied. 

An effective date earlier than August 17, 2005, for the grant 
of service connection for diabetes mellitus, type II, is 
denied. 




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

Regarding the Veteran's claim for entitlement to higher 
disability evaluation for gastroparesis (rated as 10 percent 
disabling), the Board finds that a VA examination is 
necessary. Review of the record shows that a VA examination 
has not yet been completed, and that outpatient VA treatment 
records are inadequate to properly evaluate his disability. 
As such, he should be afforded an examination to determine 
the severity of diabetic gastroparesis. 

With respect to his secondary service connection claim for 
erectile dysfunction, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA. Specifically, the evidence of record establishes 
that the Veteran is currently diagnosed with erectile 
dysfunction. Moreover, there is no dispute that he is 
service-connected for diabetes mellitus, type II. 

However, the claims file does not contain a competent opinion 
addressing whether the Veteran's erectile dysfunction is 
proximately due to or the result of his service-connected 
diabetes mellitus, type II.  Such an opinion is necessary in 
order to fairly consider the secondary service connection 
claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Poplar Bluff, VAMC for the 
period from June 2007 to the present.

2.  Schedule the Veteran for an 
examination to determine the current 
severity of his diabetic gastroparesis. 
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Arrange for a health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the Veteran's erectile dysfunction 
is proximately due to or the result of 
his service-connected diabetes 
mellitus, type II, or is otherwise at 
least as likely as not related to any 
incident of active service.

If it is determined that an objective 
examination is required in order to 
fully respond to this inquiry, then one 
should be ordered and all necessary 
tests should be accomplished.  Any 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with 
any examination or opinion(s) 
conducted.

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent statement 
of the case. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


